Citation Nr: 1132369	
Decision Date: 09/02/11    Archive Date: 09/12/11

DOCKET NO.  08-09 280	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a higher initial rating for lumbar disc disease with spondylosis at L5, rated as 10 percent disabling prior to June 24, 2008.

2.  Entitlement to a higher rating for lumbar disc disease with spondylosis at L5, rated as 20 percent disabling effective June 24, 2008.

3.  Entitlement to a higher initial rating for bilateral pes planus with plantar fasciitis, currently rated as 10 percent disabling.  

4.  Entitlement to a higher initial rating for residuals, bilateral tympanomastoidectomies with removal of cholesteatomas and prosthetic replacement of auditory auricles, currently rated as 0 percent disabling.

5.  Entitlement to a higher initial rating for residual scar, ganglion cyst removal from right wrist, currently rated as 0 percent disabling.

6.  Entitlement to a higher initial rating for left ear hearing loss, currently rated as 0 percent disabling.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The Veteran had active service from December 1984 to November 2005.  The Veteran's decorations, medals, badges, and citations include the Global War on Terrorism Service Medal and the Combat Infantryman Badge.   

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2006 rating decision by the Winston-Salem, North Carolina, Regional Office (RO) of the Department of Veterans Affairs (VA).  A notice of disagreement was received in November 2006; a statement of the case was issued in December 2007; and a substantive appeal was received in March 2008.  The appeal is considered timely because the RO granted the Veteran's request for an extension to file it.  The Waco, Texas, RO currently has jurisdiction of the Veteran's claims file.  

The Veteran also disagreed with the RO's decision to deny service connection for bilateral ankle and bilateral knee disabilities; a cardiovascular disability; and the evaluation of his cervical spine arthritis.  He failed to include the cardiovascular disability in his substantive appeal.  By way of a May 2008 correspondence, the Veteran withdrew the appeal of his cervical spine claim.  Consequently, these issues are not before the Board.  By way of a July 2008 rating decision, the RO granted service connection for residuals of bilateral knee and ankle strains.  As the granting of service connection constitutes a full grant of these claims, these issues are also not before the Board.  

The February 2006 rating decision rated the Veteran's degenerative disc disease of the lumbar spine at 10 percent disabling.  By way of a July 2008 rating decision, the RO increased the rating to 20 percent effective June 24, 2008.  Since the increased rating does not date back to the day after separation from service, there are two distinct time periods to consider.  

The Veteran presented testimony at a Board hearing in March 2011.  A transcript of the hearing is associated with the Veteran's claims folder. 

The issue of entitlement to service connection for a right hip disability has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Specifically, the Veteran testified that his service connected disabilities cause him to shift his weight back and forth, and that his right hip has been popping as a result.  The Board does not have jurisdiction over this issue, and it is referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  Prior to June 24, 2008, the Veteran's service-connected lumbar disc disease with spondylosis at L5 was not manifested by forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; muscle spasm or guarding severe enough to result in abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis; or incapacitating episodes having a total duration of at least two weeks, but less than four weeks during the past 12 months.  



2.  Effective June 24, 2008, the Veteran's service-connected lumbar disc disease with spondylosis at L5 is not manifested by forward flexion of the thoracolumbar spine 30 degrees or less; favorable ankylosis of the entire thoracolumbar spine; or incapacitating episodes having a total duration of at least four weeks, but less than six weeks during the past 12 months.  

3.  The Veteran's service-connected pes planus is not manifested by bilateral severe acquired flatfoot with objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, and characteristic callosities.  

4.  Prior to July 30, 2007, the Veteran's service-connected bilateral tympanomastoidectomies with removal of cholesteatomas and prosthetic replacement of auditory auricles were not manifested by any characteristics of disfigurement; or visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips). 

5.  Effective July 30, 2007, the Veteran's service-connected bilateral tympanomastoidectomies with removal of cholesteatomas and prosthetic replacement of auditory auricles were manifested by one characteristic of disfigurement.    

6.  The Veteran's service-connected residual scar, ganglion cyst removal from right wrist is not manifested by an unstable scar with frequent loss of covering of skin over the scar; a scar that is superficial and painful on examination; a scar that causes limitation of motion; or or dorsiflexion less than 15 degrees or palmar flexion limited in line with the forearm.  




 
7.  The Veteran's service-connected left ear hearing loss disability was productive of level II hearing acuity.  


CONCLUSIONS OF LAW

1.  Prior to June 24, 2008, the criteria for entitlement to a disability evaluation in excess of 10 percent for the Veteran's service-connected lumbar disc disease with spondylosis at L5 were not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, including § 4.7 and Diagnostic Codes (DC) 5235 to 5243, 5293 (2010).
  
2.  Effective June 24, 2008, the criteria for entitlement to a disability evaluation in excess of 20 percent for the Veteran's service-connected lumbar disc disease with spondylosis at L5 have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, including § 4.7 and Codes 5235 to 5243, 5293 (2010).

3.  The criteria for entitlement to a disability evaluation in excess of 10 percent for the Veteran's service-connected pes planus with plantar fasciitis have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, including § 4.7 and Codes 5024, 5276 (2010).

4.  Prior to July 30, 2007, the criteria for entitlement to a compensable rating for the Veteran's service-connected bilateral tympanomastoidectomies with removal of cholesteatomas and prosthetic replacement of auditory auricles were not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, including § 4.7 and Code 7800 (2010).

5.  Effective July 30, 2007, the criteria for entitlement to a disability evaluation of 10 percent, but no higher, for the Veteran's service-connected bilateral tympanomastoidectomies with removal of cholesteatomas and prosthetic replacement of auditory auricles have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, including § 4.7 and Code 7800 (2010).

6.  The criteria for entitlement to a compensable disability evaluation for the Veteran's service-connected residual scar, ganglion cyst removal from right wrist have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, including § 4.7 and Diagnostic Codes 7800, 7803-7806, 5215 (2010).

7.  The criteria for the assignment of a compensable rating for left ear hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA) - Duty to Notify

Upon receipt of a complete or substantially complete application, VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. 
§ 5103(a).  

The notice requirements apply to all five elements of a service connection claim: 1) Veteran status; 2) existence of a disability; (3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by a letter dated October 2005.                                                                      

At this point the Board acknowledges the decision of the United States Court of Appeals for Veterans Claims (Court) in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008) which noted that for an increased-compensation claim, section § 5103(a) requires, at a minimum, that the Secretary notify the claimant that, to substantiate a claim, the claimant must provide, or ask the Secretary to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment and daily life.  The Court further indicated, among other things, that if the Diagnostic Code under which the claimant is rated contains criteria necessary for entitlement to a higher disability rating that would not be satisfied by the claimant demonstrating a noticeable worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment and daily life (such as a specific measurement or test result), VA must provide at least general notice of that requirement to the claimant.  

However, the Board believes that the nature of the present appeal is somewhat different from the situation addressed in Vasquez-Flores.  The present appeal involves the issue of a higher initial rating, not a claim for an increased rating.  A review of the record shows that the RO, in connection with the Veteran's original service connection claims provided the Veteran with adequate VCAA notice in an October 2005 letter prior to the February 2006 adjudication of the claims which granted service connection.  In Dingess v. Nicholson, 19 Vet. App. 473, 490-491 (2006), the Court held that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) (West 2002), notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Also see Hartman v. Nicholson, 483 F.3d 1311, 1314-1315 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112, 116-117 (2007).  In line with the reasoning set forth in these judicial decisions, it appears that the notice requirements addressed by the Court in Vasquez-Flores, supra, do not apply to initial rating claims such as the one now on appeal to the Board. 

Since the issues in this case (entitlement to assignment of higher initial ratings) are downstream issues from that of service connection (for which a VCAA letter was duly sent in October 2005), another VCAA notice is not required.  VAOPGCPREC 8-2003 (Dec. 22, 2003).  It appears that the United States Court of Appeals for Veterans Claims has also determined that the statutory scheme does not require another VCAA notice letter in a case such as this where the appellant was furnished proper VCAA notice with regard to the claim of service connection itself.  See Dingess v. Nicholson, 19 Vet. App. 473, 491 (2006).  

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claims, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of the notice.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.)  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).  

Veterans Claims Assistance Act of 2000 (VCAA) - Duty to Assist

VA has obtained service treatment records; assisted the appellant in obtaining evidence; afforded the Veteran physical examinations in July 2007 and June 2008; obtained medical opinions as to the etiology and severity of disabilities; and afforded the appellant the opportunity to give testimony before the Board.  All known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims file; and the appellant has not contended otherwise.  The VA reports of the examinations reflect that the examiners reviewed the pertinent medical records, recorded the Veteran's current complaints, conducted appropriate physical examinations and provided all findings necessary to decide the claims on appeal.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).



Increased Ratings

Disability evaluations are determined by the application of the Schedule For Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

Where, as in the instant case, the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  See Fenderson v. West, 12 Vet. App. 119 (1999).  The Board will consider staged ratings herein.  

The Veteran's service-connected lumbar disc disease with spondylosis at L5 has been rated by the RO under the provisions of Diagnostic Codes 5235-5243.  Under these regulatory provisions, a rating of a 100 percent rating is warranted when there is unfavorable ankylosis of the entire spine.  A 50 percent rating is warranted when there is unfavorable ankylosis of the entire thoracolumbar spine.  A 40 percent rating is warranted when there is unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 30 percent rating is warranted when there is forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine.  A 20 percent rating is warranted when there is forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  

The criteria also include the following provisions:

Note (1): Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code. 

Note (2):  (See also Plate V.)  For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion. 

Note (3):  In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted. 

Note (4):  Round each range of motion measurement to the nearest five degrees. 

Note (5):  For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis. 

Note (6):  Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.  5235 Vertebral fracture or dislocation 5236 Sacroiliac injury and weakness 5237 Lumbosacral or cervical strain 5238 Spinal stenosis 5239 Spondylolisthesis or segmental instability 5240 Ankylosing spondylitis 5241 Spinal fusion 5242 Degenerative arthritis of the spine (see also diagnostic code 5003) 5243 Intervertebral disc syndrome

Under Diagnostic Code 5243, a 60 percent disability rating is the highest available rating and is warranted when there are incapacitating episodes having a total duration of at least six weeks during the past 12 months.  A 40 percent rating is warranted when there are incapacitating episodes having a total duration of at least four weeks, but less than six weeks during the past 12 months.  A 20 percent rating is warranted when there are incapacitating episodes having a total duration of at least two weeks, but less than four weeks during the past 12 months.  A 10 percent rating is warranted when there are incapacitating episodes having a total duration of at least one week, but less than two weeks during the past 12 months.  An incapacitating episode is defined as a period of acute signs and symptoms due to intervertebral disc syndrome that required bed rest prescribed by a physician and treatment by a physician.  An evaluation could be had either on the total duration of incapacitating episodes over the past 12 months or by combining separate evaluations of the chronic orthopedic and neurologic manifestations along with evaluations for all other disabilities under 38 C.F.R. § 4.25, whichever method resulted in the higher evaluation.  This latter manner of rating disability suggests that a rating higher than 60 percent might be awarded.

In the present case, it should also be noted that when evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to weakened movement, excess fatigability and incoordination.  

Prior to June 24, 2008
The Veteran filed his claim in October 2005 and underwent a VA examination that same month.  He complained of constant back pain that he rated as 7 out of 10 in severity.  The pain was elicited by physical activity and was relieved by rest and medication.  He reported that it is difficult for him to bend over, and get up and down.  He stated that the disability does not cause incapacitation; and that he has not lost any time from work.  

Upon examination, there were no complaints of radiating pain on movement.  Muscle spasm was absent.  No tenderness was noted.  There was negative straight leg raising bilaterally.  There was no ankylosis of the spine.  The Veteran achieved flexion to 80 degrees, with pain at 80 degrees.  The Veteran had full range of motion with all other movements.  He achieved extension to 0 degrees; right and left lateral flexion to 30 degrees; and right and left rotation to 30 degrees (all without pain).    

The Veteran underwent another VA examination in July 2007.  The examiner reviewed the claims file in conjunction with the examination.  The Veteran complained of low back pain since 1988.  He was informed at that time that he had a fractured spine.  Prior to the 1988 injury, he was able to perform approximately 60 jumps while wearing his backpack.  He was able to perform the same number of jumps after the injury.  He stated that his back disability increased in late 2002 or early 2003 while he was in combat in Afghanistan.  He reported constant pain that varies in severity between 3 and 7 out of 10.  He has had occasional radiation in to his left leg; but has not had any for the past four to five months.  He described his back as stiff and weak.  He has had no surgery on it.  He reported that he treats the pain with Naproxen (500 mg.) twice per day.  He has not had any true flare-ups of low back pain; but the pain does increase if he stands for more than one hour, or sits for more than 45 minutes.  He reported that there is some additional limitation of motion and functional impairment during these episodes.  The Veteran walked unaided; and he reported that he has never used a cane, crutches, or a walker.  He has used a back brace.  He believed he could walk 2.5 miles before his back begins to hurt.  He was steady and has had no falls.  He was able to perform his duties as a consultant for Special Forces at Fort Bragg, and perform his activities of daily living.  He has not had any incapacitating episodes.  

Upon examination, the spine was straight.  The Veteran was slightly tender over the lumbar area.  Limbs, posture, gait, and position of his head were normal.  The Veteran was able to flex the lumbar spine to 85 degrees actively, passively, and repeatedly without pain, fatigue, or lack of endurance.  He could extend the lumbar spine 35 degrees actively, passively, and repeatedly with a pain level of 2, with no weakness, fatigue, or lack of endurance.  Neurological examination was normal.  Motor examination revealed no atrophy.  Muscle strength was good.  The examiner diagnosed the Veteran with lumbar spine degenerative disk, L5-S1, with spondylosis of L5.  

 In order to warrant a rating in excess of 10 percent, the Veteran's disability must be manifested by forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; muscle spasm or guarding severe enough to result in abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis; or incapacitating episodes having a total duration of at least two weeks, but less than four weeks during the past 12 months.  

At both VA examinations, the Veteran admitted that he has not had any incapacitating episodes and that he has not lost time from work as a result of his back disability.  He was able to achieve 80 and 85 degrees of flexion.  The October 2005 examiner noted that muscle spasm was absent; and the July 2007 examiner noted that the Veteran's gait was normal.  

The Board recognizes (and finds credible) the Veteran's complaints of pain; however, in this case the criteria for a rating in excess of 10 percent simply have not been met.  The "claimant's painful motion may add to the actual limitation of motion so as to warrant a [higher] rating under [applicable diagnostic criteria]."  VAOPGCPREC 9-98 (August 14, 1998).  In this case, the examiner in July 2007 sought to determine if there was additional limitation of motion due to pain, fatigue or lack of endurance.  As stated, there was no finding that this occurred.  Additionally, the examiner particularly noted the absence of atrophy as a sign of the effects of pain.  See 38 C.F.R. § 4.45 (2010) (atrophy of disuse is a relevant factors in regard to joint disability).

The Board also recognizes that there may be a separate evaluation assigned for any associated objective neurologic abnormalities.  At his July 2007 VA examination, the Veteran reported occasional radiation of pain to his left leg, which reportedly had not occurred in the preceding 4-5 months.  The VA examiner in July 2007 performed a neurological examination, which was normal.  No other relevant medical reports show findings of neuropathy or radiculopathy in the relevant time frame.  As such, a separate rating for neurologic abnormality is not warranted.    

As the preponderance of the evidence is against this claim, the benefit-of-the-doubt doctrine does not apply, and the claim for an initial or staged rating in excess of 10 percent for lumbar disc disease with spondylosis at L5, prior to June 24, 2008 must be denied.  See Gilbert v. Derwinski, 1 Vet. App 49 (1990).
       
Effective June 24, 2008
At the Veteran's March 2011 Board hearing, he testified that his back hurt every day.  He stated that he borrowed a unit from a woman that had fractured her leg.  He uses the unit two to three times per week.  He also has a clay heating and cooling pad that he uses every day.  He also bought an electric massager to put in his chair at work.  He stated that he teaches human intelligence correction courses to Army Special Forces, Navy Seals, and Marine Special Operations.  He has to keep up with the men he is training; but it is tough for him.  Another part of the job is class lecturing, which requires him to be on his feet.  He stated that he repeatedly shifts from one foot to the other to get relief.  He used to ride a Harley; but now it hurts too much to ride.  He testified that he was issued a brace or a wrap while he was in service; but that he has never been issued one by a VA hospital.  

The Veteran underwent a VA examination on June 24, 2008.  The examiner reviewed the claims file in conjunction with the examination.  The Veteran continued to complain of constant, sharp, low back pain that varies in severity from 5/10 to 9/10.  He reported taking 500 mg. of Naproxen twice per day with good response.  He reported two to three flare-ups per week, each lasting approximately two hours.  He reported that when the disability flares-up, he rests for a few minutes.  He denied that flare-ups cause functional impairments.  He walked unaided; but reported that he can walk less than 1/4 of a mile.  He has had no history of falls.  

The Veteran reported that on July 11, 2007, he quit his job as trainer for the government, because he was unable to handle the prolonged walking and standing.  He reported that he currently works 40 hours per week as the director for the Covant Training Center.  He reported that his attendance is regular; but that he was off for a month in his previous job as a result of back pain.  In regards to activities of daily living, he was independent in eating, grooming, toileting, and dressing.  He reported difficulty getting out of the bathtub and cars.  

Upon examination, the Veteran's spine appeared normal.  Limbs, posture, gait, curvature of the spine, and symmetry and rhythm of spinal motion were also normal.  The Veteran achieved forward flexion from 0-50 degrees (out of 90).  Extension was 0-15 (out of 30); and right and left lateral flexions and rotations were 0-15 (out of 30).  He reported pain at the end of all movements.  Repetition of motion resulted in pain.  No additional limitations were noted as due to fatigue, weakness, lack of endurance, or incoordination.  Tenderness to palpation was noted in the midline and over the lumbosacral paraspinal muscles.  There were no muscle spasms.  A neurologic examination showed no sensory deficit or muscular atrophy.  Muscle tone was normal in both lower extremities.  Deep tendon reflexes were physiologic and equal bilaterally.  The Veteran had had no incapacitating episodes requiring physician-prescribed bed rest.  The Veteran was diagnosed with a lumbosacral strain, and spondylolisthesis of L5 on S1.  When asked whether the Deluca factors (pain, fatigue, weakness, lack of endurance, or incoordination) produce additional limitation of joint function, the examiner indirectly reported that there was no additional limitation of function.  He noted that there was 40 degrees limitation of flexion (which is consistent with the earlier findings that the Veteran achieved forward flexion of 0-50 degrees out of 90).  He also stated that extension was limited by 15 degrees (which is consistent with the earlier findings that the Veteran achieved extension of 0-15 degrees out of 30); and that right and left lateral flexions and rotations were limited by 15 degrees (which is consistent with the earlier findings that the Veteran achieved left and right lateral flexions and rotations of 0-15 degrees out of 30).

The outpatient treatment reports reflect that the Veteran was able to touch his toes in June 2008; and that he underwent an MRI in July 2008.  The outpatient treatment reports do not contain any findings regarding range of motion severe enough to warrant a rating in excess of 20 percent.  They also do not reflect physician prescribed bedrest.  

The Board recognizes the lay statements submitted by J.F.W., B.S., and J.U.  These statements substantiate the Veteran's claim that his back pain causes him to become slumped over after standing for too long; it prevents him from riding motorcycles and going out dancing; and that his back disability has deteriorated over the years.  The Board finds the statements to be credible.   

In order to warrant a rating in excess of 20 percent, the Veteran's disability must be manifested by forward flexion of the thoracolumbar spine 30 degrees or less; favorable ankylosis of the entire thoracolumbar spine; or incapacitating episodes having a total duration of at least four weeks, but less than six weeks during the past 12 months.  

The medical evidence of record reflects that the Veteran is able to achieve forward flexion greater that 30 degrees (he achieved forward flexion to 50 degrees).  In regards to DeLuca criteria, the June 2008 VA examiner opined that the Veteran's lumbosacral spine does not cause the Veteran to suffer from excessive fatigability or incoordination.  There was no medical evidence to show that there is any additional loss of motion of the lumbar spine due to pain or flare-ups of pain, supported by objective findings, or due to excess fatigability, weakness or incoordination, to a degree that supports a rating in excess of 20 percent.

With regards to incapacitating episodes, the Board recognizes that the Veteran stated that he reported that he was out of work for a month in his previous job as a result of back pain.  The Board notes that an incapacitating episode is defined as a period of acute signs and symptoms due to intervertebral disc syndrome that required bed rest prescribed by a physician and treatment by a physician.  Diagnostic Code 5243, Note (1).  As this documentation is not of record, a rating under these criteria is not in order.     

The Board recognizes (and finds credible) the Veteran's complaints of pain, and the lay statements regarding the Veteran's condition; however, in this case the criteria for a rating in excess of 20 percent simply have not been met.

As the preponderance of the evidence is against this claim, the benefit-of-the-doubt doctrine does not apply, and the claim for a rating in excess of 20 percent for lumbar disc disease with spondylosis at L5, effective June 24, 2008 must be denied.  See Gilbert v. Derwinski, 1 Vet. App 49 (1990).

The potential application of various provisions of Title 38 of the Code of Federal Regulations have also been considered but the record does not present such "an exceptional or unusual disability picture as to render impractical the application of the regular rating schedule standards."  38 C.F.R. § 3.321(b)(1).  However, as discussed above, the evidentiary record in this case persuasively shows that the Veteran's limitation of motion and pain symptoms squarely match the type and degree of the examples set forth under the criteria for the current 10 percent and 20 percent schedular ratings.  Consideration of an extraschedular rating under 38 C.F.R. § 3.321(b)(1) is not appropriate in such a case where the rating criteria reasonably describe the Veteran's disability level and symptomatology.  See generally Thun v. Peak, 22 Vet. App. 111 (2008).  The Board therefore finds that referral for extraschedular consideration under 38 C.F.R. § 3.321(b)(1) is not warranted in this case.  

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims held that a request for total disability rating based on individual unemployability (TDIU), whether expressly raised by a veteran or reasonably raised by the record, is not a separate "claim" for benefits, but rather, can be part of a claim for increased compensation.  In other words, if the claimant or the evidence of record reasonably raises the question of whether the Veteran is unemployable due to a disability for which an increased rating is sought, then part and parcel with the increased rating claim is the issue of whether a TDIU is warranted as a result of that disability. Id. at 453-54.  Since the Veteran is employed, the matter of a TDIU is not raised.  

Finally, in making this determination, the Board has considered the provisions of 38 U.S.C.A. § 5107(b), but there is not such a state of approximate balance of the positive evidence with the negative evidence to otherwise warrant a favorable decision.

Pes planus (flat feet) with plantar fasciitis
The Veteran testified that his flat feet make it difficult for him to stand for long periods of time.  He constantly is shifting weight from one foot to the other.  He wears insert in his shoes, but he has not been prescribed special shoes.  He testified that he takes Motrin and aspirin for the pain.  

The Veteran's service-connected pes planus with plantar fasciitis has been rated by the RO under the provisions of Diagnostic Code 5276.  Under this regulatory provision, a rating of 10 percent rating is warranted for moderate flatfoot with weight-bearing line over or medial to the great toe, inward bowing of the tendo-achillis, pain on manipulation and use of the feet.  Bilateral severe acquired flatfoot with objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, and characteristic callosities will result in the award of a 30 percent rating.  An evaluation of 50 percent, the highest available under the diagnostic code, requires evidence of bilateral flatfoot with a pronounced disability with marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement, and severe spasm of the tendo achillis on manipulation which is not improved by orthopedic shoes or appliances. See 38 C.F.R. § 4.71a, Diagnostic Code 5276 (2010).

The Veteran's plantar fasciitis was previously rated separately under DC 5024 when service connection was first granted in the February 2006 rating decision.  Both pes planus and plantar fasciitis were rated 0 percent disabling at that time.  In a July 2008 rating decision, the RO combined these disabilities into one rating entity and assigned a 10 percent evaluation, effective from the date of service connection.  

Diagnostic Code 5024 is listed as part of a group of Diagnostic Codes governing disabilities to be rated by analogy to degenerative arthritis.  Under Diagnostic Code 5003, degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion. In the absence of limitation of motion, the disability is to be rated as follows: with X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations, 20 percent; with X- ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, 10 percent. 38 C.F.R. § 4.71a, Diagnostic Code 5003.

For the purposes of rating disability from arthritis, the shoulder, elbow, wrist, hip, knee, and ankle are considered major joints; multiple involvements of the interphalangeal, metacarpal and carpal joints of the upper extremities, the interphalangeal, metatarsal and tarsal joints of the lower extremities, the cervical vertebrae, the dorsal vertebrae, and the lumbar vertebrae, are each considered groups of minor joints, ratable on a parity with major joints.  38 C.F.R. § 4.45(f) (2010).

The Veteran underwent a VA examination in October 2005.  He reported pain and fatigue when he is at rest.  He reported pain, weakness, and fatigue when standing or walking.  He denied missing any time from work as a result of his pes planus; but he did state that he cannot stand, walk, or run for extended periods of time.  

Upon examination, both feet revealed tenderness.  The examiner found that pes planus was not present and that the Veteran did not have any limitation with standing or walking.  The Veteran required arch supports.

The Veteran underwent another VA examination in July 2007.  The examiner reviewed the claims file in conjunction with the examination.  The Veteran reported pain in his feet that varied in severity from 2/10 to 8/10.  He did not feel that his feet were weak or stiff.  He reported that they occasionally swell.  He reported fatigue and a lack of endurance in his feet.  He stated that walking and prolonged standing will increase the pain in his feet; but that the pain will quickly decrease if he sits down.  In addition to the Naproxen that the Veteran takes for back pain, he also gets a cortisone shot in each heel every month.  The Veteran denied flare-ups of pain. He reported that he has never used crutches, a brace, or a cane; but he does have shoe inserts.  He stated that he is able to perform work and activities of daily living.  

Upon examination, the Veteran's feet appeared normal, without redness, swelling, or tenderness.  The range of motion of all the toes on both feet was normal without pain, weakness, fatigue, or lack of endurance.  There was no additional pain or loss of motion with repetitive motion.  There was no evidence of painful motion.  His gait was normal and there were no callosities, breakdown, or unusual shoe wear pattern.  The examiner diagnosed the Veteran with bilateral pes planus.  He was tender to pressure on both heels; but not in the arches or in his forefoot area on either foot.

The Veteran underwent a third VA examination in June 2008.  The claims file was reviewed by the examiner in conjunction with the examination.  Upon examination, there was no functional loss of either foot or any of the Veteran's toes.  Tenderness was noted on palpation over both.  There was no edema, instability, or weakness noted bilaterally.  His gait was normal.  Examination of the Veteran's shoes showed more wear on the outer border of the heel of the right shoe, indicating that the Veteran walks with more weightbearing on the right lower extremity on the outer border.  Alignment of the Achilles tendon was normal; no pain was noted on manipulation; and no change was noted with weightbearing and nonweightbearing.  There was no forefoot or midfoot malalignment.  The examiner diagnosed the Veteran with bilateral pes planus with plantar fasciitis.  

A July 2008 treatment report from Scott & White reflects that the Veteran had tenderness to palpation of the plantar medial aspect of the left and right heel.  While standing, the Veteran had a negative lateral malleolar index that was more prevalent on the left than on the right.  The examiner noted that the Veteran had near complete loss of the longitudinal arch on the left, and mild loss on the right.

In order to warrant a rating in excess of 10 percent under DC 5276, the Veteran's disability must be manifested by bilateral severe acquired flatfoot with objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, and characteristic callosities.  The Board finds that a normal gait, the absence of pain on manipulation, and no forefront or midfoot malalignment are indicative of no more than moderate pes planus.  Additionally, there was clearly no evidence of marked deformity or characteristic callosities.   The current rating already contemplates pain on used of the feet, bilaterally.  

The Board acknowledges that the Veteran reported occasional swelling; and the Board finds the Veteran credible.  However, this alone is insufficient for the Board to determine that the Veteran's pes planus is severe, or that it warrants a rating in excess of 10 percent.  38 C.F.R. § 4.7.  

The Board also acknowledges the July 2008 findings by Scott & White, what the Veteran had near complete loss of the longitudinal arch on the left.  However, it also found that there was mild loss of the longitudinal arch on the right.  In order to warrant a rating in excess of 10 percent, the Veteran's disability must be manifested by bilateral severe acquired flatfoot.  

DC 5024 also does not provide for a rating higher than currently assigned.  For example, the July 2007 VA examination showed normal range of motion of the feet and toes; the June 2008 VA examination showed no functional loss of either foot.  Additionally, there is no indication of occasional incapacitating exacerbations.  It is possible in certain circumstances for a Veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes; however, the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994). Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a Veteran's service-connected disabilities.  38 C.F.R. § 4.14.  In this case, both DC 5024 and 5276 contain the element of pain in the rating criteria.  As discussed above, the Veteran's rating under DC 5276 encompasses the effects of pain on the feet.  Therefore, another rating under DC 5024 may not be assigned for the same manifestation.   

The potential application of various provisions of Title 38 of the Code of Federal Regulations have also been considered but the record does not present such "an exceptional or unusual disability picture as to render impractical the application of the regular rating schedule standards."  38 C.F.R. § 3.321(b)(1).  However, as discussed above, the evidentiary record in this case persuasively shows that the Veteran's symptoms squarely match the type and degree of the examples set forth under the criteria for the current 10 percent schedular rating.  Consideration of an extraschedular rating under 38 C.F.R. § 3.321(b)(1) is not appropriate in such a case where the rating criteria reasonably describe the Veteran's disability level and symptomatology.  See generally Thun v. Peak, 22 Vet. App. 111 (2008).  The Board therefore finds that referral for extraschedular consideration under 38 C.F.R. § 3.321(b)(1) is not warranted in this case.  

As the preponderance of the evidence is against this claim, the benefit-of-the-doubt doctrine does not apply, and the claim for an initial or staged rating in excess of 10 percent for bilateral pes planus must be denied.  See Gilbert v. Derwinski, 1 Vet. App 49 (1990).



Ears
The Veteran's service-connected residuals of tympanomastoidectomy with removal of cholesteatoma and prosthetic replacement, including scarring, are rated under DC 6200 and DC 7800.

During the pendency of this appeal, VA issued a clarifying final rule for evaluating scar disabilities at 73 Fed. Reg. 54708 (Sept. 23, 2008).  However, these amendments only apply to applications received by VA on or after October 23, 2008, or if the Veteran expressly requests consideration under the new criteria, which he has not done here.  Therefore, the Board has no authority to consider these revisions in deciding this claim.  VAOPGCPREC 3-00; 38 U.S.C.A. § 5110(g).

Pursuant to Diagnostic Code 7800 for disfigurement of the head, face, or neck, a 10 percent rating is warranted where there is one characteristic of disfigurement.  A 30 percent rating is warranted where there is visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with two or three characteristics of disfigurement.  A 50 percent rating is warranted where there is visible or palpable tissue loss and either gross distortion or asymmetry of two features of paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with four of five characteristics of disfigurement.  An 80 percent rating is warranted where there is visible or palpable tissue loss and either gross distortion or asymmetry of three or more features of paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with six or more characteristics of disfigurement.  

The 8 characteristics of disfigurement are: scar 5 or more inches (13 or more cm) in length; scar at least one-quarter inch (0.6 cm.) wide at widest part; surface contour of scar elevated or depressed on palpation; scar adherent to underlying tissue; skin hypo-or hyper-pigmented in an area exceeding six square inches (39 sq. cm.); skin texture abnormal (irregular, atrophic, shinny, scaly, etc.) in an area exceeding six square inches (39 sq. cm.); underlying soft tissue missing in an area exceeding six square inches (39 sq. cm.); skin indurated and inflexible in an area exceeding six square inches (39 sq. cm.).

Diagnostic Code 7803 provides a 10 percent rating for superficial unstable scars. Note (1) to Diagnostic Code 7803 provides that an unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  Note (2) provides that a superficial scar is one not associated with underlying soft tissue damage.

Diagnostic Code 7804 provides a 10 percent evaluation for scars that are superficial and painful on examination.  Note (1) to Diagnostic Code 7804 provides that a superficial scar is one not associated with underlying soft tissue damage.  Note (2) provides that a 10 percent evaluation will be assigned for a scar on the tip of a finger or toe even though amputation of the part would not warrant a compensable evaluation.  (See 38 C.F.R. § 4.68 of this part on the amputation rule.)

Diagnostic Code 7805 provides that other scars are to be rated on limitation of function of affected part.  38 C.F.R. § 4.118.

Under Diagnostic Code 6200, the maximum schedular rating is 10 percent for chronic suppurative otitis media, mastoiditis, or cholesteatoma (or any combination) during suppuration or with aural polyps.  Complications to include hearing impairment, labyrinthitis, tinnitus, facial nerve paralysis, and bone loss of skull, are to be rated separately.

In every instance where the schedule does not provide a zero percent evaluation for a diagnostic code, a zero percent evaluation shall be assigned when the requirements for a compensable evaluation are not met. 38 C.F.R. § 4.31.

The Veteran underwent a VA examination in October 2005.  He incurred the loss of his incus bone and part of the malleus bone in the right ear due to cholesteatoma.  A prosthesis was implanted.  The surgeries resulted in a scar behind his right ear for tympanomastoidectomy and prosthesis implant.  The Veteran also underwent a left ear tympanomastoidectomy in 1998.  Complications from surgery required a craniotomy and a prosthesis into the left ear in 1999. 

Upon examination, the Veteran had scars on the left and right ear.  Each measured 6 centimeters (cm) by .1 cm.  There was no tenderness, disfigurement, ulceration, adherence, instability, tissue loss, Keloid formation, hypopigmentation, hyperpigmentation, or abnormal texture.    

The Veteran was diagnosed with prosthetic replacement of bilateral auditory ossicles; scar, posterior right ear; and scar, posterior left ear.  Subjective factors were loss of incus bone and part of malleus bone, right ear due to cholesteatoma.  The examiner noted that there was tinnitus and hearing loss in each ear.  The Veteran has been service connected for bilateral tinnitus; and the issue is not on appeal.  The Veteran is also service connected for left ear hearing loss.  The rating of the Veteran's left ear hearing loss is addressed below.  Service connection for right ear hearing loss has been denied.  The issue is not on appeal.    

The Veteran underwent another VA examination on July 30, 2007.  The examiner reviewed the claims file in conjunction with the examination.  External ears and ear canals were normal.  The left tympanic membrane was intact, with decreased mobility.  The right tympanic membrane was intact, retracted, and immobile.  There was no recurrent cholesteatoma in either ear.  Both mastoids were normal.  The examiner stated that the Veteran had no residual from ear surgery except hearing loss.  The examiner found no active ear disease to be present.  There were no infections of the middle or inner ear.  There were no peripheral vestibular disorders.  There were no symptoms of Meniere's syndrome.  The examiner diagnosed the Veteran with bilateral hearing loss; tinnitus; and status post multiple surgeries, right and left ears, with residuals.  

A separate examination of the scars revealed each of them to be 7 cm. by 2mm.  The postauricular scars were depressed 2 to 3 mm.  They were asymptomatic.  There was no pain; and they were of a normal texture.  The examiner stated that the scars were deep and adherent to the underlying mastoid bones.  There was no keloid formation, inflammation, or edema.  The scars were essentially the same color as the surrounding skin; and they did not cause any gross distortion or asymmetry.  There was some induration and inflexibility of the skin of both scars.  The scars did not cause any limitation of motion or disfigurement.  

The Veteran underwent final VA examinations in June 2008.  The examiner reviewed the claims file in conjunction with the examination.  The auricles and external canals were normal.  Tympanic membranes were grossly distorted.  There was essentially no tympanum on either side.  The examiner noted that he was amazed that the Veteran hears as well as he does.  There was no mastoid discharge or evidence of cholesteatoma.  The right ear had impacted cerumen which was removed.  On the left, the ear was moist, which may have been secondary to the impacted cerumen.  There was no peripheral vestibular disorder; and the Veteran did not have Meniere's disease.  

Outpatient records reflect that in June 2008, the Veteran had slight, soft tissue swelling behind the upper left pinna in the mastoid area; and that there were several mildly tender scars.  A January 2010 treatment report reflects that there was a keratitic lesion of the ear (the report did not specify which ear).  

The Veteran's March 2011 hearing testimony was focused on the history of the surgical procedures that he has undergone, and his hearing loss disability (which is addressed later in this decision).  The Veteran stated that the scarring was visible.  

The July 2007 VA examiner found the Veteran's scars to be deep and adherent to the underlying mastoid bones.  One of the eight characteristics of disfigurement is a scar adherent to underlying tissue.  Consequently, the Board finds that a 10 percent rating is warranted for postauricular scars, effective July 30, 2007.  See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999) (when a veteran timely appeals his initial rating, VA must consider whether his rating should be "staged" to compensate him for times since the effective date of his award when his disability may have been more severe than at others).

The Board notes that to warrant a rating in excess of 10 percent, the Veteran's disability must be manifested by visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with two or three characteristics of disfigurement.  There is no evidence that the Veteran's disability is manifested by these symptoms.  Rather, the scars were described by the examiner as essentially the same color as the surrounding skin, thereby indicating a lack of visibility.  Additionally, the examiner pointed out in July 2007 that there was no gross distortion or asymmetry.  As such, further increased rating is not in order.  

Additionally, the Board notes that a compensable rating is not warranted prior to July 30, 2007.  Prior to that, the Veteran's scars were not shown to be adherent to the underlying tissue.  The October 2005 VA examiner found that the scars were not manifested by tenderness, disfigurement, ulceration, adherence, instability, tissue loss, Keloid formation, hypopigmentation, hyperpigmentation, or abnormal texture.  Prior to July 30, 2007 the Veteran's scars were not manifest by any of the characteristics of disfigurement.  Thus, a 0 percent rating was warranted in that time period.  

Finally, the evidence of record throughout the appeal period does not demonstrate that the Veteran had a suppurative process or aural polyps due to his service-connected disability.  The various examinations and reports reflect no pertinent findings.  As such, a separate compensable rating under DC 6200 is not justified.  

Right wrist
The Veteran's service-connected residual scar, ganglion cyst removal from right wrist has been rated by the RO under the provisions of Diagnostic Code 7805, regarding scars.  

The Veteran underwent a VA examination in October 2005.  The Veteran complained of wrist pain and a scar.  The Veteran reported that the symptoms occur intermittently, as often as one time per day, with each occurrence lasting for 2 hours.  He stated that push-ups, typing, playing the piano, and lifting weights are difficult due to pain.  He denied that the disability caused any incapacitating episodes; and he stated that he is not receiving any treatment for the disability.  The disability resulted in two weeks lost work following the surgery.

Upon examination, the wrist joint appeared to be within normal limits.  The Veteran achieved dorsiflexion to 70 degrees, palmar flexion to 80 degrees, radial deviation to 20 degrees, and ulnar deviation to 45 degrees.  Joint function was not additionally limited by pain, fatigue, weakness, lack of endurance, or incoordination after repetitive use.  Examination of the scar showed it to measure 2.5 cm. by .1 cm. with hyperpigmentation of fewer than six square inches.  There was no tenderness, disfigurement, ulceration, adherence, instability, tissue loss, Keloid formation, hypopigmentation, or abnormal texture.  

The Veteran underwent a VA orthopedic examination of his wrist as well as an examination of his right wrist scar in June 2007.  The Veteran complained of a dull ache in his right wrist that radiated to his hand only when he types, played the piano, or attempted to do push-ups.  His wrist was not weak or stiff; and it did not swell.  However, the Veteran reported that it gives way if he tries to pick up 40 pounds or more.  The wrist did not lock; but it did have lack of fatigue when he played the piano or typed.  The Veteran denied episodes of dislocation or subluxation.  He stated that the right wrist has not significantly interfered with his occupation or activities of daily living.  

Examination of the wrist revealed the same findings as documented in his October 2005 examination report.  Range of motion findings were identical actively, passively, and repeatedly without pain, weakness, fatigue, or lack of endurance.  Examination of the scar revealed it to be 1.2 cm by 1 mm. and barely visible.  The scar did not cause pain.  The texture was normal.  The scar was superficial with no elevation or depression.  The color was essentially the same color as his skin.  The scar did not cause any disfigurement.

The Veteran underwent VA examinations again in June 2008.  The examiners reviewed the claims file.  Range of motion was once again 0-70 degrees of dorsiflexion; 0-80 degrees of palmar flexion; 0-20 degrees of radial deviation; and 0-45 degrees of ulnar deviation.  Examination of the scar once again revealed it to be a superficial scar that was not painful; did not adhere; was the same texture as the Veteran's skin; was not elevated or depressed; did not have any inflammation, edema, or keloid formation; was of normal color and did not result in any limitation of motion.    

In order to warrant a compensable rating, the Veteran's disability would have to be manifested by a superficial, unstable scar in which there is frequent loss of covering of skin over the scar (Diagnostic Code 7803); a scar that is superficial and painful on examination (Diagnostic Code 7804); a scar that causes limitation of motion (Diagnostic Code 7805).

The Board notes that there is no evidence that the Veteran's right wrist scar meets any of the requisite criteria.  The Veteran admitted at his March 2011 Board hearing that the scar is almost not visible.  The probative VA examination reports all indicate a superficial, nonpainful scar, without adherence or depression or keloid formation.  As such, a compensable rating is not warranted for the diagnostic criteria pertinent to scarring.  

The Veteran testified at his hearing that that the disability is more than the scar.  He testified that the wrist aches.  He stated that he cannot do pushups or play the piano like he used to do.  He also cannot ride a motorcycle because throttling requires twisting his wrist.  He also has trouble using a keyboard, because to do so hurts his wrist.  

Limitation of motion of the wrist is addressed under Diagnostic Code 5215.  A 10 percent rating is warranted for dorsiflexion less than 15 degrees or palmar flexion limited in line with the forearm.  

To warrant a higher rating, the evidence must demonstrate ankylosis.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5214.  Under Diagnostic Code 5214, a 30 percent disability evaluation is warranted when there is favorable ankylosis in 20 to 30 degrees dorsiflexion in the major (dominant) wrist.  A 40 percent disability evaluation is contemplated for ankylosis of the major wrist in any other position, except favorable.  A 50 percent rating is assigned for ankylosis of the major wrist when ankylosis is unfavorable, in any degree of palmar flexion, or with ulnar or radial deviation.  Id.

Normal dorsiflexion of the wrist is from 0 to 70 degrees, and normal palmar flexion is from 0 to 80 degrees.  Normal ulnar deviation of the wrist is from 0 to 45 degrees, and normal radial deviation is from 0 to 20 degrees.  38 C.F.R. § 4.71, Plate I.

All three examinations of the wrist in October 2005, June 2007, June 2008 revealed dorsiflexion to 70 degrees (normal), and palmar flexion to 80 degrees (normal).  At the Veteran's October 2005 VA examination, he denied that the disability caused any incapacitating episodes; and he stated that he is not receiving any treatment for the disability.  At his June 2007 VA examination, he stated that the wrist has not significantly interfered with his occupation or activities of daily living.  

In regards to the Veteran's pain, the Board notes that 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  However, in this case, it does not appear that the Veteran's wrist pain results in additional functional loss.  Once again, the Veteran admitted that the wrist has not significantly interfered with his occupation or activities of daily living.  On examinations, the VA examiners did not find any increased functional impairment due to repetition or pain.    

That is, there is no medical evidence to show that there is any additional loss of motion of the wrist due to pain or flare-ups of pain, supported by objective findings, or due to excess fatigability, weakness or incoordination, to a degree that supports a compensable rating. 

Hearing loss
The current version of the Ratings Schedule provides a table for ratings purposes (Table VI) to determine a Roman numeral designation (I through XI) for hearing impairment, established by a state-licensed audiologist including a controlled speech discrimination test (Maryland CNC), and based upon a combination of the percent of speech discrimination and the puretone threshold average which is 
the sum of the puretone thresholds at 1000, 2000, 3000 and 4000 Hertz, divided by four.  See 38 C.F.R. § 4.85.

Table VII is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment of each ear.  The horizontal row represents the ear having the poorer hearing and the vertical column represents the ear having the better hearing.  Id.

Table VIa will be used when the examiner certifies that the use of speech discrimination test is not appropriate because of language difficulties, inconsistent speech discrimination scores, etc., or when indicated under the provisions of 38 
C.F.R. § 4.86.  38 C.F.R. § 4.85(c).

When the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(a).

When the puretone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  That numeral will then be elevated to the next higher. 38 C.F.R. § 4.86(b).

To evaluate the degree of disability from defective hearing, the rating schedule establishes eleven auditory acuity levels designated from I for essentially normal acuity, through XI for profound deafness.  38 C.F.R. § 4.85, Tables VI, VII.

A noncompensable evaluation is provided where hearing in the better ear is I and hearing in the poorer ear is I through IX; where hearing in the better ear is II, and hearing in the poorer ear is II to IV; or where there is level III hearing 
in both ears.  A 10 percent disability rating is warranted where hearing in the better ear is I, and hearing in the poorer ear is X to XI; or where hearing in the better ear is II, and hearing in the poorer ear is V to XI; or where hearing in the better ear is III, and hearing in the poorer ear is IV to VI.  A 20 percent disability rating is warranted where hearing in the better ear is III, and hearing in the poorer ear is VII to XI; or where hearing in the better ear is IV, and hearing in the poorer ear is VI to VIII; or where hearing in the better ear is V, and hearing in the poorer ear is V to VI.  38 C.F.R. § 4.85, Table VII, Diagnostic Code 6100.

Pertinent case law provides that the assignment of disability ratings for hearing impairment are to be derived by the mechanical application of the Ratings Schedule to the numeric designations assigned after audiometry evaluations are rendered. Lendenmann v. Principi, 3 Vet. App. 345 (1992).

Effective from December 6, 2002, 38 C.F.R. § 3.383 was amended to provide that where hearing impairment in the service-connected ear is compensable to a degree of 10 percent or more and the hearing impairment in the other ear is considered a disability under § 3.385, the hearing impairment in the non service-connected ear will be considered in evaluating the service-connected disability.  69 Fed. Reg. 48148-50 (August 9, 2004) [codified as amended at 38 C.F.R. § 3.383(a)].

In October 2005, the Veteran underwent an audiological examination on behalf of VA.  He complained of poor hearing that prevents him from talking on the phone with his left ear.  He reported that he frequently does not hear his alarm clock or cell phone ringing.  Upon examination, pure tone thresholds for the ears were as follows:

      Left Ear	
Hertz			1k   2k   3k   4k 	
Decibels		45   30   35   60     		 

The pure tone average was 43 decibels in the left ear.  The speech recognition score was 88 percent in the left ear.  Such examination findings translate to level II hearing in the left.  38 C.F.R. § 4.85, Table VI.  When impaired hearing is only service connected in one ear, in order to determine the percentage evaluation from Table VII, the non-service-connected ear will be assigned a Roman Numeral designation for hearing impairment of I.  38 C.F.R. § 4.85(f).  Applying Table VII, Diagnostic Code 6100, this equates to noncompensable hearing loss.

In July 2007, the Veteran underwent a VA audiological examination.  Pure-tone thresholds for the ears were as follows:

      Left  Ear	
Hertz			1k   2k   3k   4k 		 
Decibels		55   45   50   65		 

The pure tone average was 54 decibels in the left ear.  His speech recognition score was 100 percent in the left ear.  The examiner diagnosed moderately to moderately severe hearing loss in the left ear.  Such examination findings translated to level I hearing in the left ear.  As noted above, the Veteran's non-service-connected right ear warrants a Roman Numeral designation of I.  Applying Table VII, Diagnostic Code 6100, this equates to a noncompensable rating for hearing loss.

The Veteran underwent another VA audiological examination in June 2008.  Pure-tone thresholds for the ears were as follows:

      Left  Ear	
Hertz			1k   2k   3k   4k 		 
Decibels		35   65   75   70		 

The pure tone average was 61 decibels in the left ear.  His speech recognition score was 94 percent in the left ear.  The examiner diagnosed moderately severe mixed hearing loss in the left ear.  Such examination findings translated to level II hearing in the left ear.  As noted above, the Veteran's non-service-connected right ear warrants a Roman Numeral designation of I.  Applying Table VII, Diagnostic Code 6100, this equates to a noncompensable rating for hearing loss.

Analysis

The Board acknowledges the Veteran's contentions (substantiated by lay witnesses) regarding the impact of his hearing loss on his daily activities, and VA's obligation to resolve all reasonable doubt in the Veteran's favor.  However, as noted previously, because assignment of disability ratings for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometry evaluations are rendered there is no doubt as to the proper evaluation to assign.  Lendenmann, supra; 38 C.F.R. § 4.85, Tables VI, VIA, and VII, Diagnostic Code 6100.  Applying the audiological test results most favorable to the Veteran to the regulatory criteria, the Board is compelled to conclude that the preponderance of the evidence is against entitlement to a higher rating for left ear hearing loss. Thus, there is no reasonable doubt to be resolved.  The Veteran may always advance an increased rating claim should the severity of his hearing loss disability increase in the future.

The potential application of various provisions of Title 38 of the Code of Federal Regulations have also been considered but the record does not present such "an exceptional or unusual disability picture as to render impractical the application of the regular rating schedule standards."  38 C.F.R. § 3.321(b)(1).  

In Martinak v. Nicholson, 21 Vet. App. 447 (2007), the Court noted that, unlike the rating schedule for hearing loss, the extraschedular provisions did not rely exclusively on objective test results to determine whether referral for an extraschedular rating was warranted.  The Court held that in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report.  Id. at 455.

At the time of the October 2005 examination, the examiner considered the Veteran's reports of having problems using a telephone or cell phone with his left ear.  The examiner noted that as a functional impairment and also that the Veteran lost a day of work per year due to functional impairment from the ear problems.  In July 2007, the examiner noted that the hearing had not significantly interfered with his work or his activities of daily living.   In June 2008, the examiner noted the Veteran's complaints of difficulty clearly understanding speech but also noted the severe constant tinnitus (which is separately rated).  

 



The Board has considered this evidence in light of Martinak and the provisions of 38 C.F.R. § 3.321(b)(1), but does not find that the Veteran has described functional effects that are "exceptional" or not otherwise contemplated by the currently assigned noncompensable rating.  The examiners conclusions in the various examination reports do not indicate a degree of functional impairment from the service-connected left ear hearing loss that demonstrates that the rating criteria do not reasonably describe the Veteran's disability level and symptomatology.  See generally Thun v. Peak, 22 Vet. App. 111 (2008).  The Board therefore finds that referral for extraschedular consideration under 38 C.F.R. § 3.321(b)(1) is not warranted in this case.  


ORDER

Entitlement to a 10 percent rating, but no greater, is warranted for the Veteran's bilateral tympanomastoidectomies with removal of cholesteatomas and prosthetic replacement of auditory auricles, effective July 30, 2007.  To this extent, the appeal is granted, subject to the law and regulations governing the payment of monetary benefits. 

Entitlement to higher ratings for lumbar disc disease with spondylosis at L5; 
bilateral pes planus with plantar fasciitis; a residual scar, ganglion cyst removal from right wrist; and left ear hearing loss is not warranted.  To this extent, the appeal is denied. 



______________________________________________
MARY SABULSKY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


